Citation Nr: 0521892	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  96-08 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO) - which granted service connection for PTSD and 
assigned an initial 50 percent rating.  The veteran appealed 
for a higher initial rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The decision below will effectively assign a higher 70 
percent rating, when the veteran did not have a temporary 100 
percent rating.  However, the Board must undertake additional 
development to determine whether he is also entitled to a 
rating higher than 70 percent (i.e., a 100 percent rating) 
for the times when he did not have this maximum possible 
rating.  This issue will be addressed in the REMAND following 
the ORDER.  The REMAND to the RO will be via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The veteran's PTSD causes severe occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The schedular criteria are met for an initial 70 percent 
rating for the PTSD.  U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law. Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations were codified at 38 C.F.R. 3.102. 
3.156(a), 3.159 and 3.326 (2004).  

The VCAA and implementing regulations eliminated the 
requirement of submitting evidence of a well-grounded claim, 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. 5103A; 38 C.F.R. 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. 5103(a) and 38 C.F.R. 3.159).

Since, in this decision, the Board is granting a higher 70 
percent rating for the veteran's PTSD, and remanding the 
issue of his entitlement to an even higher rating of 100 
percent for the times when he did not have this maximum 
rating, any failure to notify or assist him pursuant to the 
VCAA, at this juncture, is inconsequential and, therefore, at 
most, merely harmless error.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Valiao v. Principi, 17 Vet. App 229 
(2003); Bernard v. Brown, 4 Vet. App. 384 (1993); ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



In a statement received in July 1993, the veteran requested 
service connection for PTSD.  

The veteran was hospitalized at a VA facility from May to 
June 1993 due to a mood disorder with anxiety, substance 
abuse, rule out possible PTSD, and personality disorder.  He 
was re-hospitalized from July to August 1993.

The veteran was hospitalized at a VA facility, in part for 
PTSD, from October 1993 to January 1994.  His symptoms 
included flashbacks, nightmares, intrusive thoughts, sleep 
disturbance, hypervigilance, hyperarousal, anxiety, and 
depression.  He participated in a 12-week PTSD program 
involving individual and group therapy.

In a letter to the Social Security Administration (SSA) dated 
in December 1993, the veteran's VA clinical psychologist 
stated the veteran suffers from severe PTSD, angina, and 
hypertension, and should be awarded SSA disability benefits.  
The veteran was enrolled in a VA comprehensive day treatment 
center for his psychiatric problems in February 1994.  

The veteran underwent a VA mental status examination in 
February 1994.  He reported flashbacks and nightmares of dead 
bodies, hearing things, and daily anger, suicidal ideation, 
and homicidal ideation.  The medication helped his mood.  He 
was oriented in all spheres.  The Axis I diagnosis was PTSD, 
rule out schizophrenic process.  The Axis II diagnosis was 
aggressive personality disorder.  The Axis III diagnosis was 
heart problems.  The Axis IV psychosocial stressors were loss 
of job two years ago and chronic PTSD-related issues.  The 
Axis V Global Assessment of Functioning (GAF) score was 50.

A VA PTSD examination was conducted in May 1994.  The veteran 
recalled many traumatic experiences serving in combat in 
Vietnam.  The Axis I diagnoses were severe chronic PTSD, 
major depression, and alcohol abuse.  The Axis II diagnosis 
was none.  The Axis III diagnoses were hypertension, angina 
pectoris, and hypercholesterolemia.  The Axis IV psychosocial 
stressors were extreme with sustained exposure to numerous 
life-threatening traumatic combat events.  The Axis V GAF was 
noted to be very poor with marked impairment in both 
social relations and occupational functioning.  

The veteran underwent private psychological evaluation in 
June 1994.  The veteran related frequent recollection of his 
combat experiences in Vietnam.  He noted that between 1981 
and 1992, he held over 20 jobs.  Some of the jobs lasted two 
or three years, but most were very short term.  He noted that 
he stopped working because he felt mentally unstable and 
isolated himself in his room.  The examiner noted that 
psychological testing fit the diagnostic category for 
schizoaffective disorder, episodes of intense anxiety due to 
PTSD, and psychotic illness.  The diagnostic category which 
provided the best fit was schizoaffective disorder, 
depressive type.  It was difficult for the examiner to state 
whether the veteran's symptoms were purely the result of 
PTSD.  The Axis I diagnoses were PTSD (primary diagnosis), 
and schizoaffective disorder.  The Axis II diagnosis was 
mixed personality disorder with schizoid and anti-social 
features.  The Axis III diagnosis was high blood pressure and 
chest pains.  The Axis IV severity of psychosocial stressors 
was extreme.  The GAF was 40 to 45.

A February 1995 rating decision granted service connection 
for PTSD and assigned a 50 percent rating.  Temporary total 
ratings were also assigned for the periods that the veteran 
was hospitalized for the disorder, May to August 1993, and 
from October 1993 to January 1994.  The veteran appealed for 
a higher initial rating.  

A VA PTSD examination was conducted in October 1996.  The 
veteran complained of depression, anger, sleeping problems, 
nightmares, flashbacks, social isolation, explosiveness, 
drinking problems, and marital problems for the past 25 
years.  The Axis I diagnoses were chronic PTSD, recurrent 
major depressive disorder, and alcohol abuse, in remission.  
The Axis II diagnosis was none.  The Axis III diagnosis was 
history of hypertension, coronary artery disease, and COPD.  
The Axis IV psychosocial stressors were unemployment and 
chronic suffering from symptoms of PTSD.  The Axis V GAF was 
47.

A VA PTSD examination was conducted in May 2003.  The veteran 
reported no further hospitalization since 1994.  He ceased 
attending the VA intensive day treatment program in 1997 when 
a number of therapists left the program.  He did continue 
other VA outpatient psychiatric treatment on an irregular 
basis after 1997, and was currently taking medication.  He 
noted that the medication improved his sleep and depression.  
There was no improvement with his anxiety, panic, and marked 
social isolation.  The Axis I diagnoses were chronic PTSD, 
and alcohol abuse in substantial remission.  The Axis II 
diagnosis was deferred.  The Axis IV psychosocial stressors 
were military stressors and war in Iraq.  The Axis V GAF was 
44, reflecting anxiety symptoms discussed above, substantial 
social isolation, lack of intimacy in marriage, loss of 
interest in significant activities.  The GAF for the past 
year was 43 to 46.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as practical, on 
the average impairment of earning capacity resulting.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  But as previously mentioned, when, as here, 
the veteran has timely appealed the rating initially assigned 
for his PTSD - just after establishing his entitlement to 
service connection for it - VA must consider his claim in 
this context.  And this, in turn, includes determining 
whether he is entitled to a "staged" rating for this 
condition to compensate him for various times since filing 
his claim when this disability may have been more severe than 
at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.



The VA's Schedule for Rating Disabilities, 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.125-130, effective February 3, 1988 
until amended November 7, 1996, provided a general rating 
formula for psychoneurotic disorders, including PTSD 
(Diagnostic Code 9411), based upon the degree of incapacity 
or impairment: "Considerable" warranted a 50 percent 
evaluation; and "severe" warranted a 70 percent evaluation.  
A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; and the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 (effective prior to 
November 7, 1996).  See also Johnson v. Brown, 7 Vet. App. 
95, 97 (1994), which referred to "the criteria in 38 C.F.R. § 
4.132, DC 9411[,] for a 100 percent rating are each 
independent bases for granting a 100 percent rating."

VA amended its regulations for rating mental disorders such 
as PTSD, effective November 7, 1996.  Section 4.132 has been 
redesignated as § 4.130.  The old and amended versions of the 
mental disorders regulations appear applicable in the instant 
case, since the assigned 50 percent evaluation for PTSD was 
effective May 1993 to the present.  However, it should be 
pointed out that the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); Rhodan v. 
West, 12 Vet. App. 55 (1998).  See, too, 38 C.F.R. § 3.114; 
VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).



The amended criteria (effective November 7, 1996) provide a 
general rating formula for mental disorders, including PTSD.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



The veteran has severe occupational and social impairment 
under the old standards for a 70 percent rating.  He also 
manifests most of the symptomatology for a 70 percent rating 
under the new standards.  He has occupational and social 
impairment with deficiencies in most areas and has symptoms 
of suicidal ideation, depression, difficulty in adapting to 
stressful circumstances in work-like settings, and an 
inability to establish and maintain effective relationships.  
It is not required that he have each and every symptom listed 
for a higher rating to receive one.  Neither is the list of 
symptoms for the higher rating all inclusive - rather, it is 
merely intended to provide examples of the type and degree of 
symptoms, or their effects, that would justify a higher 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See 
also Drosky v. Brown, 10 Vet. App. 251, 255 (1997).

During the relevant time period at issue, the veteran 
received GAF scores of 40 to 50.  Although the GAF scores do 
not fit neatly into the rating criteria, they are probative 
evidence to be considered nonetheless.  See Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  A GAF score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV).  According to DSM-IV, 
GAF scores ranging from 51 to 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Whereas scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  And 
even lower scores ranging from 31 to 40 indicate some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; 
child frequently beats up other children, is defiant at home, 
and is failing at school).



This, in turn, means the veteran is entitled to a higher 
rating of at least 70 percent.  And since this represents the 
most severe his PTSD has been since filing his claim, he is 
not entitled to a "staged" rating for this condition under 
the current record.  See Fenderson, 12 Vet. App. at 125-26.  
But this increase in the evaluation of his PTSD does not 
represent the absolute maximum rating available for this 
disability.  So his claim for an even higher rating (i.e., at 
the 100 percent level, for the times when he did not have the 
maximum rating) is still in dispute.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  But, as alluded to earlier, the evidence 
currently of record is simply insufficient to make this 
determination, so further development of this issue is being 
initiated by the Board in the REMAND following the ORDER.


ORDER

A higher 70 percent rating is granted for the PTSD, subject 
to the laws and regulations governing the payment of VA 
compensation.


REMAND

The examinations of record are inadequate to determine 
whether the veteran is unemployable solely due to his PTSD.  
"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i) (2003).  The Board finds that such an 
examination should be scheduled to determine if he is 
entitled to an evaluation higher than 70 percent for his 
PTSD.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

The veteran has stated he was granted SSA disability 
insurance benefits.  Once the VA is put on notice that he is 
receiving such benefits, VA has a duty to obtain these 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any recent treatment or evaluation for 
mental illness, including PTSD, which are 
not currently on file.

2.  Request all documents pertaining to 
an award of benefits from the SSA, and 
specifically request copies of the 
medical records upon which the SSA based 
its decision.

3.  After the development in paragraphs 1 
and 2 is completed, schedule the veteran 
for a psychiatric examination to 
determine the nature and extent of his 
PTSD.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, should be 
conducted.  The examiner should indicate 
whether the veteran's PTSD is severe 
enough to either interfere with his 
social and occupational functioning or to 
require continuous medication; whether 
his symptoms are controlled by continuous 
medication; whether his symptoms decrease 
work efficiency continuously, 
occasionally, or only during periods of 
significant stress; whether he has panic 
attacks and, if so, whether they occur 
less than once a week, once a week, more 
than once a week, or continuously; 
whether there is memory loss and, if so, 
whether it is of the short- or long-term 
memory and whether it is mild (relating 
to names, directions, or recent events) 
or more severe (relating to one's own 
name, one's own occupation, or the names 
of close relatives); and whether the 
condition is manifested by depressed 
mood, anxiety, suspiciousness, chronic 
sleep impairment, flattened affect, 
difficulty in understanding complex 
commands, impaired judgment and/or 
abstract thinking, disturbances of 
motivation or mood, suicidal ideation, 
obsessional rituals that interfere with 
routine activities, impaired impulse 
control, spatial or temporal 
disorientation, neglect of personal 
appearance and hygiene, gross impairment 
of thought processes or communication, 
grossly inappropriate behavior, 
persistent delusions or hallucinations, 
persistent danger of hurting oneself or 
others, an inability to perform the 
activities of daily living, difficulty in 
adapting to stressful circumstances, 
difficulty in establishing and 
maintaining effective work and/or social 
relationships, or circumstantial, 
circumlocutory, stereotyped, illogical, 
obscure, or irrelevant speech.  The 
examiner should then indicate whether 
PTSD has caused mild, definite, 
considerable, severe, or total social and 
industrial impairment, and whether the 
veteran is employable.  A complete 
rationale for each opinion expressed must 
be provided.  Send the claims folder to 
the examiner for a review of the 
veteran's pertinent medical history, 
including a complete copy of this remand.

The Board notes that SSA apparently has 
found the veteran to be totally disabled 
and unemployable, apparently due to 
multiple conditions, both service-
connected and nonservice-connected,  The 
examiner therefore should render an 
opinion indicating whether the veteran 
manifests total occupational or social 
impairment solely due to his service-
connected PTSD, without considering the 
symptomatology from his nonservice-
connected disabilities.

The examiner should also render a multi- 
axial diagnosis, including assigning a 
GAF score and explaining what the score 
means.  If more than one psychiatric or 
personality disorder is diagnosed, the 
examiner should expressly indicate 
whether it is possible to distinguish the 
symptomatology attributable to the 
service-connected PTSD from that 
attributable to any other psychiatric 
impairment (including any diagnosed 
personality disorder) that is not service 
connected; and, if so, indicate the 
percentage or portion of the assigned GAF 
score representing impairment due to the 
service-connected PTSD.  The examiner 
should clearly indicate if it is not 
possible to separate the symptoms and 
effects of the PTSD from any other 
psychiatric disability.  An opinion 
should also be rendered regarding whether 
any separately diagnosed disorders are 
deemed caused or aggravated by the 
veteran's PTSD.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth.

4.  Then readjudicate the veteran's claim 
for a rating higher than 70 percent for 
his PTSD (note:  the only remaining 
periods at issue are those when he did 
not have the maximum 100 percent rating).  
If benefits are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond before returning the case to 
the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified. 

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


